Fourth Court of Appeals
                               San Antonio, Texas
                                    February 20, 2014

                                   No. 04-13-00857-CV

                         IN THE INTEREST OF JLA, a Child,

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-02800
                        Honorable Richard Garcia, Judge Presiding


                                     ORDER
      The Appellant’s Request for Extension of Time to File Brief is GRANTED.



                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court